UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 for the Quarter Ended October 2, 2010 o Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Commission File Number 1-8002 THERMO FISHER SCIENTIFIC INC. (Exact name of Registrant as specified in its charter) Delaware 04-2209186 (State of incorporation or organization) (I.R.S. Employer Identification No.) 81 Wyman Street Waltham, Massachusetts (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (781) 622-1000 Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months and (2) has been subject to such filing requirements for the past 90 days.Yes xNo o Indicate by check mark whether the Registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the Registrant was required to submit and post such files). Yes xNo o Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer xAccelerated filer oNon-accelerated filer oSmaller reporting company o Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes oNo x Indicate the number of shares outstanding of each of the issuer’s classes of Common Stock, as of the latest practicable date. Class Outstanding at October 2, 2010 Common Stock, $1.00 par value PART IFINANCIAL INFORMATION Item 1.Financial Statements THERMO FISHER SCIENTIFIC INC. Consolidated Balance Sheet (Unaudited) October 2, December 31, (In millions) Assets Current Assets: Cash and cash equivalents $ $ Short-term investments, at quoted market value (cost of $9.8 and $7.7) Accounts receivable, less allowances of $45.4 and $47.2 Inventories: Raw materials Work in process Finished goods Deferred tax assets Other current assets Property, Plant and Equipment, at Cost Less: Accumulated depreciation and amortization ) ) Acquisition-related Intangible Assets, net of Accumulated Amortizationof $2,508.3 and $2,074.1 Other Assets Goodwill $ $ 2 THERMO FISHER SCIENTIFIC INC. Consolidated Balance Sheet (continued) (Unaudited) October 2, December 31, (In millions except share amounts) Liabilities and Shareholders' Equity Current Liabilities: Short-term obligations and current maturities of long-term obligations $ $ Accounts payable Accrued payroll and employee benefits Accrued income taxes Deferred revenue Other accrued expenses Deferred Income Taxes Other Long-term Liabilities Long-term Obligations Incremental Convertible Debt Obligation Shareholders' Equity: Preferred stock, $100 par value, 50,000 shares authorized; none issued Common stock, $1 par value, 1,200,000,000 shares authorized;425,996,420 and 423,875,260 shares issued Capital in excess of par value Retained earnings Treasury stock at cost, 28,518,786 and 14,564,637 shares ) ) Accumulated other comprehensive items $ $ The accompanying notes are an integral part of these consolidated financial statements. 3 THERMO FISHER SCIENTIFIC INC. Consolidated Statement of Income (Unaudited) Three Months Ended Nine Months Ended October 2, September 26, October 2, September 26, (In millions except per share amounts) Revenues Product revenues $ Service revenues Costs and Operating Expenses: Cost of product revenues Cost of service revenues Selling, general and administrative expenses Research and development expenses Restructuring and other costs, net Operating Income Other Expense, Net ) Income from Continuing Operations BeforeProvision for Income Taxes Provision for Income Taxes ) Income from Continuing Operations Gain on Disposal of Discontinued Operations,Net (net of income tax benefit of $1.5 in2010) — — — Net Income $ Earnings per Share from ContinuingOperations Basic $ Diluted $ Earnings per Share Basic $ Diluted $ Weighted Average Shares Basic Diluted The accompanying notes are an integral part of these consolidated financial statements. 4 THERMO FISHER SCIENTIFIC INC. Consolidated Statement of Cash Flows (Unaudited) Nine Months Ended October 2, September 26, (In millions) Operating Activities Net Income $ $ Gain on disposal of discontinued operations ) — Income from continuing operations Adjustments to reconcile income from continuing operationsto net cash provided by operating activities: Depreciation and amortization Change in deferred income taxes ) ) Non-cash stock-based compensation Non-cash interest expense on convertible debt Tax benefits from stock-based compensation awards ) ) Other non-cash expenses, net Changes in assets and liabilities, excluding the effects ofacquisitions and dispositions: Accounts receivable ) Inventories ) Other assets ) Accounts payable Other liabilities ) Contributions to retirement plans ) ) Net cash provided by continuing operations Net cash used in discontinued operations ) ) Net cash provided by operating activities Investing Activities Acquisitions, net of cash acquired ) ) Purchase of property, plant and equipment ) ) Proceeds from sale of property, plant and equipment Proceeds from sale of available-for-sale investments Proceeds from sale of businesses, net of cash divested — Decrease (increase) in other assets ) Net cash used in continuing operations ) ) Net cash provided by discontinued operations — Net cash used in investing activities $ ) $ ) 5 THERMO FISHER SCIENTIFIC INC. Consolidated Statement of Cash Flows (continued) (Unaudited) Nine Months Ended October 2, September 26, (In millions) Financing Activities Net proceeds from issuance of long-term debt $ $ Settlement of convertible debt ) — Redemption and repayment of long-term obligations ) ) Purchases of company common stock ) ) Net proceeds from issuance of company common stock Tax benefits from stock-based compensation awards Decrease in short-term notes payable ) ) Net cash used in financing activities ) ) Exchange Rate Effect on Cash of Continuing Operations ) Increase (Decrease) in Cash and Cash Equivalents ) Cash and Cash Equivalents at Beginning of Period Cash and Cash Equivalents at End of Period $ $ Supplemental Cash Flow Information Fair value of assets of acquired businesses $ $ Cash paid for acquired businesses ) ) Fair value of liabilities assumed of acquired businesses $ $ Issuance of restricted stock $ $ Issuance of stock upon vesting of restricted stock units $ $ The accompanying notes are an integral part of these consolidated financial statements. 6 THERMO FISHER SCIENTIFIC INC. Notes to Consolidated Financial Statements (Unaudited) 1.General The interim consolidated financial statements presented herein have been prepared by Thermo Fisher Scientific Inc. (the company or Thermo Fisher), are unaudited and, in the opinion of management, reflect all adjustments of a normal recurring nature necessary for a fair statement of the financial position at October 2, 2010, the results of operations for the three- and nine-month periods ended October 2, 2010, and September 26, 2009, and the cash flows for the nine-month periods ended October 2, 2010, and September 26, 2009. Interim results are not necessarily indicative of results for a full year. The consolidated balance sheet presented as of December 31, 2009, has been derived from the audited consolidated financial statements as of that date. The consolidated financial statements and notes are presented as permitted by Form 10-Q and do not contain all of the information that is included in the annual financial statements and notes of the company. The consolidated financial statements and notes included in this report should be read in conjunction with the financial statements and notes included in the company’s Annual Report on Form 10-K for the fiscal year ended December 31, 2009, filed with the Securities and Exchange Commission (SEC). 2.Acquisitions In February 2010, the company’s Analytical Technologies segment acquired Ahura Scientific, Inc., a U.S.-based provider of handheld spectroscopy instruments that are used worldwide in the identification of chemicals for safety, security and pharmaceutical applications, for $147 million, net of cash acquired, plus up to $25 million of additional contingent consideration based upon the achievement of specified operating results in 2010, of which the company recorded $20 million as the fair value at the acquisition date. The acquisition expands the segment’s portfolio of portable analytical devices. Revenues of Ahura Scientific totaled $45 million in 2009. The purchase price exceeded the fair value of the acquired net assets and, accordingly, $110 million was allocated to goodwill, none of which is tax deductible. In March 2010, the company’s Analytical Technologies segment acquired Finnzymes, a Finland-based provider of integrated tools for molecular biology analysis, including reagents, instruments, consumables and kits, for $58 million, net of cash acquired. The acquisition expands the company’s portfolio of reagents and other consumables for the molecular biology research and diagnostics markets. Finnzymes reported revenues of $20 million in 2009. The purchase price exceeded the fair value of the acquired net assets and, accordingly, $24 million was allocated to goodwill, none of which is tax deductible. In July 2010, the company’s Analytical Technologies segment acquired Fermentas International Inc., a manufacturer and global distributor of enzymes, reagents and kits for molecular and cellular biology research, with principal operations in Lithuania, for $260 million, net of cash acquired. The acquisition expands the company’s ability to provide complete workflows for genomics research. Fermentas reported revenues of approximately $55 million in 2009.The purchase price exceeded the fair value of the acquired net assets and, accordingly, $123 million was allocated to goodwill, none of which is tax deductible. In addition, in the first nine months of 2010, the Analytical Technologies segment acquired a developer of tunable diode-based spectroscopy systems; a provider of liquid chromatography and software solutions for proteomics analysis; a developer and manufacturer of miniature handheld near-infrared analyzers and a developer and manufacturer of low-frequency microwave moisture analyzers. The aggregate consideration for these acquisitions was $82 million plus up to $7 million of additional contingent consideration. 7 THERMO FISHER SCIENTIFIC INC. Notes to Consolidated Financial Statements (Unaudited) 2.Acquisitions (continued) The company made contingent purchase price payments totaling $4 million in the first nine months of 2010, for acquisitions completed prior to 2010. The company’s acquisitions have historically been made at prices above the fair value of the acquired assets, resulting in goodwill, due to expectations of synergies of combining the businesses. These synergies include elimination of redundant facilities, functions and staffing; use of the company’s existing commercial infrastructure to expand sales of the acquired businesses’ products; and use of the commercial infrastructure of the acquired businesses to cost-effectively expand sales of company products. Acquisitions have been accounted for using the purchase method of accounting, and the acquired companies’ results have been included in the accompanying financial statements from their respective dates of acquisition. Acquisition transaction costs are recorded in selling, general and administrative expenses. Allocation of the purchase price for acquisitions was based on estimates of the fair value of the net assets acquired and, for acquisitions completed within the past year, is subject to adjustment upon finalization of the purchase price allocation. The company is not aware of any information that indicates the final purchase price allocations will differ materially from the preliminary estimates. The components of the purchase price allocations for 2010 acquisitions are as follows: 8 THERMO FISHER SCIENTIFIC INC. Notes to Consolidated Financial Statements (Unaudited) 2.Acquisitions (continued) (In millions) Ahura Scientific Finnzymes Fermentas Other Total Purchase Price Cash paid $ Debt assumed — Purchase price payable — — — Fair value of contingentconsideration — — Cash acquired ) $ Allocation Current assets $ Property, plant and equipment Intangible assets: Customer relationships Product technology In-process research anddevelopment — — — Tradenames and other Goodwill Other assets Liabilities assumed ) $ The weighted-average amortization periods for intangible assets acquired in 2010 are 10 years for customer relationships, 9 years for product technology and 12 years for tradenames and other. The weighted average amortization period for all intangible assets in the above table is 10 years. The company’s results would not have been materially different from its reported results had the company’s 2010 and 2009 acquisitions occurred at the beginning of 2009. 9 THERMO FISHER SCIENTIFIC INC. Notes to Consolidated Financial Statements (Unaudited) 3.Business Segment Information The company’s continuing operations fall into two business segments. Three Months Ended Nine Months Ended October 2, September 26, October 2, September 26, (In millions) Revenues Analytical Technologies $ Laboratory Products and Services Eliminations ) Consolidated revenues Segment Income Analytical Technologies (a) Laboratory Products and Services (a) Subtotal reportable segments (a) Cost of revenues charges ) Selling, general and administrativecharges, net ) ) ) Restructuring and other costs, net ) Amortization of acquisition-relatedintangible assets ) Consolidated operating income Other expense, net (b) Income from continuing operations beforeprovision for income taxes $ Depreciation Analytical Technologies $ Laboratory Products and Services Consolidated depreciation $ (a) Represents operating income before certain charges to cost of revenues and selling, general and administrative expenses; restructuring and other costs, net; and amortization of acquisition-related intangibles. (b) The company does not allocate other expense, net to its segments. 10 THERMO FISHER SCIENTIFIC INC. Notes to Consolidated Financial Statements (Unaudited) 4.Other Expense, Net The components of other expense, net, in the accompanying statement of income are as follows: Three Months Ended Nine Months Ended October 2, September 26, October 2, September 26, (In millions) Interest Income $ Interest Expense ) Other Items, Net ) ) ) $ )
